Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Nonstatutory Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used.
Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
2.	Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-10, 13-14, 17-20 and 23-27 of U.S. Patent No. 10,864,963 (Pat.’963).  Although the claims at issue are not identical, they are not patentably distinct from each other because Applicant used a slightly different terminology to claim the same or substantially the same invention.  See In re Griswold, 150 USPQ 804 (CCPA 1966) and MPEP § 804.02.  In fact, a comparison among claims 1-16 of this application and claims 1-3, 5-10, 13-14, 17-20 and 23-27 of Pat.’963 shows that these claims claim common elements as follows:
	Common			This Appl.’477			Pat.’963
bicycle crank arm insert		claim (cl.) 1, 14			cl. 1, 14
base portion				cl. 1					cl. 1, 14
at least one extension			cl. 1					cl. 1, 14
neck					cl. 1					cl. 1, 14
retaining portion			cl. 1					cl. 1, 14
throat region				cl. 1					cl. 1, 14
neck width				cl. 1					cl. 1, 14
throat width				cl. 1					cl. 1, 14
retaining width			cl. 1					cl. 1, 14
second ring				cl. 2					cl. 2
coefficient of thermal expansion	cl. 3					cl. 3
first extension sidewall		cl. 4					cl. 17
second extension sidewall		cl. 4					cl. 17
first angle				cl. 4					cl. 17
second angle				cl. 5					cl.  18
equal in magnitude			cl. 6					cl. 19
neck depth				cl. 7					cl. 5, 23
third extension sidewall		cl. 8					cl. 20
third angle				cl. 8					cl. 20
fourth extension sidewall		cl. 9, 10				cl. 6, 7
first plurality of extensions		cl. 11					cl. 8
second plurality of extension		cl. 12					cl. 9
circumferentially aligned		cl. 13					cl. 10, 24
circumferentially offset		cl. 14					cl. 25
first ring of extension disposed	cl. 15					cl. 26
opposite said fourth extension
sidewall

radial outermost portion		cl. 16					cl. 13, 27

	It would have been obvious to the PHOSITA before the EFD of the application to form the bicycle crank arm claimed in claims 1-16 of this application as taught or suggested by claims 1-3, 5-10, 13-14, 17-20 and 23-27 of Pat.’963 because all of the positively claimed elements in claims 1-16 of this application are also claimed in claims 1-3, 5-10, 13-14, 17-20 and 23-27 of Pat.’963, i.e., the examined application claims 1-16 are either anticipated by, or would have been
obvious over, the reference claims 1-3, 5-10, 13-14, 17-20 and 23-27.
Prior Art Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
1.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

2.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
a. 	Determining the scope and contents of the prior art.
b. 	Ascertaining the differences between the prior art and the claims at issue.
c. 	Resolving the level of ordinary skill in the pertinent art.
d. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

3.	Claim 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Feltrin (US 20050199092) alone or in view of Matsumura et al. (US 5,226,469).
	Claim 1
Feltrin teaches a bicycle crank arm insert 80 (FIG. 10, id. abstract, ¶ 117 et seq.), the bicycle crank arm insert 80 comprising:
a base portion (see Appendix (Ap.)), said bicycle crank arm insert 80 extending along an insert axis (Ap.), the base portion (Ap.) having a radially outer surface (FIG. 10) surrounding an aperture 86 (¶ 86) extending along said insert axis (Ap.) and through the base portion (Ap.), the aperture (Ap.) configured to receive a fastener (not shown) for connecting a bicycle crank arm body 202 to another component of a bicycle; and
at least one extension (at 84 in FIG. 10, see Ap.) disposed in a first ring (Ap.) of said extensions (Ap.), said at least one extension (Ap.) extending outwardly from the radially outer surface (Ap.), the at least one extension (Ap.) configured to be encased within a corresponding recess (Ap.) in said bicycle crank arm body 202, said at least one extension (Ap.) configured to be encased within said corresponding recess (Ap.) in said bicycle crank arm body 202 to restrain relative movement between the bicycle crank arm body 202 and the at least one extension (Ap.) of said bicycle crank arm insert 80 about a direction along said insert axis (Ap.), the at least one extension (Ap.) comprising a neck (Ap.) adjacent the radially outer surface (Ap.) and a retaining portion (Ap.) spaced radially outward from the neck (Ap.), the neck (Ap.) configured to extend through a throat region (Ap.) of the corresponding recess (Ap.) in said bicycle crank arm body 202 and having a neck width measured in a first (circumferential) direction, the throat region (Ap.) having a throat width (Ap.) measured in the first (circumferential) direction, the retaining portion (Ap.) having a retaining width measured in the first (circumferential) direction and the retaining width having a certain dimension relative to the throat width such that relative radial movement between the at least one extension (Ap.) of said bicycle crank arm insert 80 and the corresponding recess (Ap.) in said bicycle crank arm body 202 is inhibited and radial extraction of the at least one extension (Ap.) from the corresponding recess (Ap.) in said bicycle crank arm body 202 is inhibited.  Ibid. ¶¶ 10-14 and claim 1 et seq. 
Feltrin teaches the invention substantially as claimed. However, Feltrin does not explicitly teach the retaining width being greater than the throat width.
Matsumura teaches the retaining width 7 of the retaining portion 2 (see, e.g., FIG. 4) being greater than the throat width 9 of the throat region 3 of the corresponding recess 9 in order to provide a firm mechanically joined condition of the different materials of the retaining portion 2 and the throat region 3 (id. 2:28-40, 3:54-59, claim 1 et seq.), consequently, the relative radial movement between the at least one extension 2 of the retaining portion 2 and the corresponding recess 9 is inhibited and radial extraction of the at least one extension 2 from the corresponding recess 9 is inhibited.
It would have been obvious to a person having ordinary skill in the art (PHOSITA) before the effective filing date (EFD) to change Feltrin’s retaining width such that it is greater than Feltrin’s throat width since it would inhibit the relative radial movement between the at least one extension of the retaining portion and the corresponding recess and the radial extraction of the at least one extension from the corresponding recess as taught or suggested by Feltrin, or as explicitly taught or suggested by Matsumura.  Put differently, the selection or the change in dimensions of Feltrin’s retaining width and throat width as claimed would not have been uniquely challenging to the PHOSITA because it is "the mere application of a known technique to a piece of prior art ready for the improvement."  KSR Int'l. Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) and it “does no more than yield predictable results.”  KSR at 1739.   
4.	Claims 3-7, 11 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Feltrin.
Claim 3
Feltrin’s bicycle crank arm insert 80 is formed from a material (aluminum or metal; id. ¶
19) having a coefficient of thermal expansion which differs from a coefficient of thermal expansion of the material (composite; id. ¶ 118) of Feltrin’s bicycle crank arm body 202. Thus, the shrinkage of Feltrin’s bicycle crank arm insert relative to Feltrin’s bicycle crank arm body similarly does not result in the radial extraction of the bicycle crank arm insert from the bicycle crank arm body.  See In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986) cited in MPEP § 2112.02.
Claim 4
Feltrin’s at least one extension further comprises: 
a first extension sidewall (Ap.); and
a second extension sidewall (Ap.), said first and second extension sidewalls disposed opposing each other, said first and second extension sidewalls spaced apart from each other in said first (circumferential) direction, said first and second extension sidewalls extending between said neck (Ap.) and said retaining portion (Ap.), said first extension sidewall (Ap.) being planar and being inclined at a first angle relative to a radial direction (Ap.) such that the said at least one extension (Ap.) narrows from said retaining portion (Ap.) to said neck (Ap.) to wedge said at least one extension (Ap.) within said corresponding recess (Ap.) as seen in FIG. 10 in said bicycle crank arm body 202 to inhibit relative movement, along said radial direction (Ap.), between said bicycle crank arm insert 80 and said bicycle crank arm body 202. 
Claim 5
Feltrin’s second extension sidewall (Ap.) is planar and is inclined at a second angle relative  to said radial direction (Ap.), said first and second extension sidewalls being convergent toward said neck (Ap.) of said at least one extension (Ap.). 
Claim 6
Feltrin’s first angle is approximately equal in magnitude to Feltrin’s second angle (Ap.). 
	Claim 7
	Feltrin’s neck (Ap.) has a neck depth measured in a direction parallel to said insert axis 
(Ap.), said retaining portion (Ap.) has a retaining depth measured in said direction parallel to said insert axis (Ap.), and said throat region (Ap.) has a throat depth measured in said direction parallel to said insert axis (Ap.), said throat depth being equal to or greater than said neck depth and said throat depth being less than said retaining depth as seen in FIG. 10. 
	Claim 11
Feltrin’s first ring (Ap.) of said extensions (Ap.) comprises: a first plurality of extensions (FIG. 10) circumferentially spaced apart from each other around a circumference of said radially outer surface of said bicycle crank arm insert 80. 
Claim 16
Feltrin’s retaining portion (Ap.) forms the radially outermost portion of said at least one extension (Ap.).
5.	 Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Feltrin in view of Meggiolan (US 20070283781).
 	Feltrin teaches the invention substantially as claimed.  However, Feltrin does not teach a second ring comprised of at least one extension extending outwardly from said radially outer surface, said second ring disposed proximate said first ring of said extensions. 
Meggiolan teaches the insert 24 comprising a first ring 27 and a second ring 29 (FIG. 4) comprised of at least one extension extending outwardly from the radially outer surface (unnumbered), the second ring 29 disposed proximate the first ring 27 of the extensions/grooves 26 in order to, inter alia, provide a mechanical forcing – penetration between the recesses 25 of the crank arm 21 and the extensions 26 (id. ¶¶ 38-45, claims 1-35).  
(As noted, the plain meaning (MPEP § 2111.01) of “proximate” is “next, nearest, immediate before or after in order, place, occurrence, etc.” as seen in common dictionaries such as dictionary.com cited.  Since Meggiolan’s first and second rings 27 and 29 are “next, nearest, immediate before or after in order” of their places; therefore, applying a broadest reasonable interpretation (MPEP § 2111), Meggiolan’s first and second rings 27 and 29 “read on” the claimed first and second rings.)
It would have been obvious to the PHOSITA before the EFD of invention to form Feltrin’s insert comprising the second ring comprised of at least one extension extending outwardly from the radially outer surface, the second ring disposed proximate the first ring of the extensions since it would provide a mechanical forcing – penetration between the recesses of the crank arm and the extensions as taught or suggested by Meggiolan.  KSR.   
Indication of Allowable Subject Matter
Upon filing of a proper terminal disclaimer, claims 8-10 and 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: (a)	Schlanger (US 9,302,733) teaches a bicycle crank arm 122/124 comprising an insert 130, 132.  However, Schlanger does not teach or suggest, inter alia, the second ring recited in claim 1; (b) Carrasco (ES 2600778) teaches a bicycle crank arm 2/4 comprising an insert 12 comprising an insert 12 having first and second rings 121(N2) and 120(N1).  Ibid. abstract.  However, Carrasco’s publication date (February 10, 2017) is after the EFD (April 29, 2009) of this application; and (c) Malloy (US 20150175241) teaches a bicycle crank arm 34 comprising an insert
32 (¶ 23).  However, Malloy’s EFD, i.e., December 20, 2013 is after the EFD of this application.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH LUONG whose telephone number is (571) 272-7109.  The examiner can normally be reached on Monday-Friday, 9:00 AM ET – 5:00 PM ET.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VINH LUONG/Primary Examiner, Art Unit 3656